Citation Nr: 0201565	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  97-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left patella, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his nephew


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946 and from February 1948 to May 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  This case has since been 
transferred to the San Diego, California VARO.

In the appealed August 1996 rating decision, the RO continued 
a zero percent evaluation for the veteran's left knee 
disorder.  This evaluation has since been increased to 30 
percent, effective from April 30, 1996.  As the 30 percent 
evaluation represents less than the maximum available under 
applicable diagnostic criteria, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

While the Board observes that the October 1996 Statement of 
the Case included the issue of an increased evaluation for 
varicose veins of the left leg, this issue was not addressed 
in the veteran's December 1996 Substantive Appeal, which 
contained mention only of the left knee disorder.  He 
referred to this service-connected disability in a June 1997 
application for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) but did not express disagreement with the 
assigned rating, and neither he nor his representative has 
mentioned this issue in subsequent submissions or in his July 
2000 hearing testimony.  As the veteran has not responded to 
the October 1996 Statement of the Case as to this issue, the 
Board lacks jurisdiction to consider the issue further.

As to the veteran's June 1997 claim of entitlement to TDIU, 
it does not appear that the RO has adjudicated this issue to 
date.  This matter is therefore referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the veteran has been informed of the type of evidence needed 
to substantiate his appeal.

2.  The veteran's left knee disorder is productive of flexion 
limited to not less than 110 degrees and extension limited to 
not more than 10 degrees, accompanied by major functional 
impact resulting from pain, fatigue, weakness, and lack of 
endurance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a fracture of the left patella have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003 and 5257 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Specifically, the RO has obtained 
records of treatment reported by the veteran and has afforded 
him multiple VA examinations.  See also 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the October 
1996 Statement of the Case, the January 1999 Supplemental 
Statement of the Case, and a January 2001 Hearing Officer 
Decision.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  

Additionally, the RO informed the veteran of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, as 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in a September 2001 
letter.  

In a March 1946 rating decision, the San Diego VARO initially 
granted service connection for residuals of a simple fracture 
of the left patella.  This evaluation was not changed prior 
to the outset of the current appeal.  

The veteran underwent surgery for internal derangement and a 
small radial meniscus tear of the left knee in July 1996.  No 
complications were noted, and no recommendations were 
apparently made as to convalescence.  A January 1997 VA 
outpatient report reflects that the left knee was stable.  No 
instability was shown in October 1997.

During his December 1997 VA general medical examination, the 
veteran reported continued pain, particularly with walking.  
An examination of the knee indicates that the quad masses 
were reduced by at least 20 percent on the left, while the 
muscle mass of the lower leg was reasonably normal.  With 
movement of the patella, crepitation was noticed on the left 
side.  The pertinent diagnosis was left patella 
chondromalacia, and the examiner commented that "[t]he 
veteran is unemployable because of left leg weakness and 
pain."  

A September 1998 VA arteries and veins examination revealed 
that the veteran had full range of motion of the left knee, 
with no clicking, joint laxity, or pain with passive range of 
motion.  Drawer sign, both anterior and posterior, was 
negative.  In rendering a diagnosis, the examiner noted that 
the veteran had stated that he was only able to walk three to 
four blocks, but otherwise the pain had not been progressing 
and had been stable.

The veteran also underwent a VA orthopedic examination in 
September 1998, which revealed range of motion of the left 
knee from 10 to 130 degrees.  Testing for crepitus was 
positive, but Lachman's, anterior and posterior drawer, and 
McMurray's testing was negative.  There was no evidence of 
effusion, swelling, or varus and valgus instability.  X-rays 
revealed mild degenerative joint disease of the left knee.  
The examiner indicated that "the patient's original injury 
is what caused significant disability in his left knee" and 
noted that the types of jobs he would be able to perform 
would be with minimal bending, stooping, and flexing of the 
knee and without prolonged standing or walking or going up 
and down stairs.  The veteran would be able to perform a 
"desk job" with minimal walking duties.

Subsequently, in a September 1998 rating action, the RO 
increased the veteran's left knee disability evaluation to 10 
percent, effective from December 1997.

A November 1998 VA treatment record indicates that medial 
joint line tenderness of the left knee was present, that 
McMurray's test was positive, and that x-rays revealed 
minimal degenerative joint disease.

During his July 1999 VA hearing, the veteran reported left 
knee symptoms including pain, weakness, and swelling.  While 
he reported recent VA treatment from the Loma Linda, 
California VA Medical Center, a subsequent RO request for 
such records yielded medical records only dated through 
December 1998.

In August 2000, the veteran underwent a further VA 
examination, administered privately.  During this 
examination, he reported pain, weakness, stiffness, swelling, 
inflammation, instability, fatigue, and lack of endurance 
involving the left knee joint.  The examination revealed heat 
and weakness of the left knee, without redness, swelling, 
effusion, drainage, instability, or abnormal movement.  Left 
knee active flexion was limited to 110 degrees, with pain at 
90 degrees, and extension was to zero degrees without pain.  
Drawer and McMurray's tests were within normal limits.  Range 
of motion of the left knee was noted to be limited by pain, 
fatigue, weakness, and lack of endurance at the extremes of 
range of motion, with pain having the major functional 
impact.  No incoordination was found.  X-rays of the left 
knee were within normal limits.  The diagnosis was status 
post fracture of the left patella, with status post surgical 
repair with degenerative joint disease, residual scars, 
limited range of motion, and weakness involving the left 
lower extremity.  The examiner concluded that the veteran's 
knee condition would more likely than not interfere with his 
ability to perform activities involving kneeling, walking, 
standing, and bending, including with his previous occupation 
as a truck driver.

In a January 2001 rating action, the San Diego VARO increased 
the evaluation for the veteran's left knee disorder to 30 
percent, effective from April 1996.  The Board notes that 
this date precedes the date of receipt of the veteran's 
current claim in May 1996, and only the current 30 percent 
evaluation must be considered on appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

The RO has evaluated the veteran's left knee disorder at the 
30 percent rate under 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5003 and 5257 (2001).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

The Board has therefore considered other diagnostic criteria 
in evaluating the veteran's claim.  His left knee disorder is 
productive of flexion limited to not less than 110 degrees 
and extension limited to not more than 10 degrees, 
accompanied by "major functional impact" resulting from 
pain, fatigue, weakness, and lack of endurance.  These 
factors closely correlate to the criteria for a 30 percent 
evaluation under Diagnostic Code 5257 and provided a basis 
for the RO's January 2001 increase, and there is no evidence 
of ankylosis of the knee in flexion between 10 and 20 degrees 
(the criteria for a 40 percent evaluation under Diagnostic 
Code 5256) or extension limited to 30 degrees (the criteria 
for a 40 percent evaluation under Diagnostic Code 5261).  

Moreover, while there are conflicting diagnostic studies as 
to the presence of arthritis of the left knee, there is no 
objective evidence of instability and, therefore, no basis 
for separate evaluations for arthritis and instability.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).

In short, the Board has considered all potentially applicable 
criteria but finds no schedular basis for an evaluation in 
excess of 30 percent for the veteran's left knee 


disorder.  As such, the preponderance of the evidence is 
against his claim for that benefit, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West Supp. 2001). 

Finally, the veteran has submitted no evidence showing that 
his service-connected left knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  See 38 C.F.R. § 3.321(b)(1) (2001).

The Board is aware that the December 1997 VA examination 
report contains the comment that "[t]he veteran is 
unemployable because of left leg weakness and pain," but it 
was not specified whether this symptomatology was 
attributable to either a left patella disorder or to his 
separately service-connected varicose vein disorder of the 
left leg, which was also addressed upon examination.  
Subsequent VA examination reports reflect that, with 
limitations on such activities as kneeling and prolonged 
standing, a relatively sedentary form of employment would be 
possible without marked interference.  Additionally, the 
veteran has not required left knee surgery or hospitalization 
subsequent to his July 1996 procedure.

As such, the Board is satisfied that the noted limitations 
are fully contemplated in the assigned 30 percent evaluation, 
which was increased during the pendency of this appeal.  
Therefore, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which pertain in cases of "exceptional" 
circumstances warranting an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a fracture of the left patella, currently 
evaluated as 30 percent disabling, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 


 

